




ALIGN TECHNOLOGY, INC.
TRANSITION AGREEMENT
This Transition Agreement (“Transition Agreement”) is made by and between
Kenneth B. Arola (“Executive”) and Align Technology, Inc. (the “Company”)
collectively referred to as the “Parties,” as of March 4, 2013 (the “Effective
Date”):
RECITALS
WHEREAS, Executive is employed by the Company as Vice President, Finance and
Chief Financial Officer pursuant to the terms of the Amended and Restated
Employment Agreement between Executive and the Company dated November 8, 2012
(the “Employment Agreement”);
WHEREAS, Executive will be stepping down from his role as Vice President,
Finance and Chief Financial Officer effective as of March 4, 2013 (the
“Transition Commencement Date”);
WHEREAS, the Company desires to have Executive remain employed following the
Transition Commencement Date to help ensure an orderly transition of his
responsibilities;
WHEREAS, if Executive remains employed with the Company through June 28, 2013
(the “Expected Termination Date”), then Executive will be entitled to the
severance benefits set forth in Section 2 below, subject to Executive executing
and not revoking the Supplemental Separation Agreement attached hereto as
Exhibit A, in accordance with the terms below; and
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Executive's continued employment through his separation from the Company and to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions and demands that Executive may have against the Company as defined
herein.
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Transition; Termination Date; Employment Status; Acknowledgements.
(a)Transition. From the Effective Date through the Actual Termination Date (the
“Transition Period”), the Parties agree that Executive will continue to be
employed pursuant to the current terms of the Employment Agreement, as amended
by this Transition Agreement. Prior to the Transition Commencement Date,
Executive will continue in his role as Vice President, Finance and Chief
Financial Officer on a full-time basis, reporting to the Company's Chief
Executive Officer. On the Transition Commencement Date, Executive agrees to
resign from all officer positions he then holds with the Company. Following the
Transition Commencement Date and during the remainder of the Transition Period,
Executive shall provide such assistance as may be requested, and shall have such
duties, responsibilities and authority as may be assigned by the CEO or his
designees from time to time, including: performing activities related to the
transition of his duties as Vice President, Finance and Chief Financial Officer;
providing continuity and support through the Company's first quarter earnings
release and earnings cycle; providing guidance and continuity in the Company's
strategic planning cycle; and providing guidance and support through the APAC
reintegration, among other things.
(b)Termination Date. Executive's termination date will occur on the Expected
Termination Date, or earlier as provided in Section 1(c) (the date of
Executive's actual termination of employment with the Company, the “Actual
Termination Date”).
(c)Employment Status. Executive is free to terminate his employment at any time
prior to the Expected Termination Date, for any reason or for no reason.
Similarly, the Company is free to terminate Executive's employment at any time
prior to the Expected Termination Date, for any reason or for no reason. As
described in Section 2, Executive may be entitled to severance benefits
depending on the circumstances of Executive's termination of employment with the
Company.
2.Severance. If Executive remains employed with the Company through the Expected
Termination Date, or, if prior to the Expected Termination Date, Executive's
employment with the Company is terminated by the Company without Cause or
Executive resigns with the consent of the CEO, then, subject to Executive
executing and not revoking the Supplemental Separation Agreement, which must
become effective and irrevocable no later than the sixtieth (60th) day following
the Actual Termination Date (the “Supplemental Release Deadline”), Executive
will receive the following:
(i)A lump sum payment of $668,095 to be paid in a lump sum, less applicable
deductions and withholdings, payable within ten (10) calendar days following the
effective date of the Supplemental Release Agreement, which represents: (a)
$102,081, prorated 2013 target bonus; (b) $340,269 which amount equals one
year's base salary; (c)




--------------------------------------------------------------------------------




$204,978, which amount equals the greater of the then-2013 target bonus or the
actual prior year's bonus; (d) $18,167, which amount equals twelve months of
COBRA; and (e) $2,600, for outplacement services.
(a)Executive's outstanding stock options and restricted stock units will vest as
to the number of shares subject to such awards that would have otherwise vested
through the twelve-month anniversary of the Actual Termination Date; provided,
however, that all outstanding market stock units will be calculated pursuant to
the terms of the applicable market stock unit agreement between the Company and
Executive.
(b)If the Supplemental Separation Agreement does not become effective and
irrevocable by the Supplemental Release Deadline, Executive will forfeit any
right to severance payments or benefits under this Transition Agreement. In no
event will severance payments or benefits be paid or provided until the
Supplemental Separation Agreement actually becomes effective and irrevocable.
Any severance payments that would have been made to Executive prior to the
Supplemental Separation Agreement becoming effective and irrevocable will be
paid to Executive no later than the first Company payroll date on or following
the Supplemental Release Deadline and the remaining payments will be made as
provided in this Transition Agreement. For avoidance of doubt, the Parties agree
and acknowledge that the severance payments and benefits under the Transition
Agreement supersede all severance payments or benefits Executive would have
otherwise been entitled to under the Employment Agreement and Executive is no
longer entitled to any severance payments or benefits under the Employment
Agreement.
(c)For purposes of this Transition Agreement, “Cause” will mean Executive's
termination only upon: (i) Executive's unauthorized use or disclosure of the
confidential information or trade secrets of the Company; (ii) any breach by
Executive of this Transition Agreement or the Employee Proprietary Information
and Inventions Agreement between the Executive and the Company (the
“Confidentiality Agreement”); (iii) Executive's conviction of, or a plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof; (iv) Executive's misappropriation of the assets of the Company or
any act of fraud or embezzlement by Executive, or any act of dishonesty by
Executive in connection with the performance of his duties for the Company that
adversely affects the business or affairs of the Company; (v) Executive's
intentional misconduct; or (vi) Executive's failure to satisfactorily perform
the Executive's duties after having received written notice of such failure and
at least thirty (30) days to cure such failure.
3.Salary & Other Compensation Acknowledgements. Executive acknowledges and
represents that the Company has paid Executive all salary, wages, bonuses,
commissions and any and all other compensation and benefits (in cash, equity or
otherwise) due to Executive through the date hereof, except for Executive's
accrued vacation, which will continue to remain outstanding and will be paid
upon the Actual Termination Date, and Executive's outstanding equity awards as
set forth on Exhibit B, which will continue to governed by their applicable
terms (including vesting) following the date hereof. For avoidance of doubt,
nothing in this Section 3 is intended to reduce the payments the Company is
required to pay Executive as provided under Sections 1 through 2 of this
Agreement.
4.Release of Claims. Executive hereby fully, forever, irrevocably and
unconditionally releases and discharges the Company, its current and former
officers, directors, stockholders, corporate affiliates, subsidiaries, insurers,
parent companies, successors and assigns, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims, charges, complaints, demands, causes of action, liabilities,
and expenses (including attorneys' fees and costs), of every kind and nature
that Executive ever had or now has against the Released Parties, including, but
not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the California Fair Employment and
Housing Act, Cal. Gov't Code § 12900 et seq., the California Family Rights Act,
Cal. Gov't Code § 12945.2 and § 19702.3, the California Equal Pay Law, Cal.
Labor Code § 1197.5 et seq., the California Unruh Civil Rights Act, Cal. Civil
Code § 51 et seq. and the California Family and Medical Leave Law, Cal. Labor
Code §§ 233, 7291.16 and 7291.2, all as amended, and all claims arising out of
the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all
as amended, and all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, including, but not limited to, any
claim or damage arising out of Executive's employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above, and claims for wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, violation of public policy, defamation,
fraud, personal injury, and emotional distress; provided, however, that nothing
in Transition Agreement prevents Executive from bringing any claims relating to
the validity of this Transition Agreement, or from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding) or from bringing any rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the
date this Transition Agreement is signed. The only exceptions to this release
are any claim(s) Executive may have for:
(a)
unemployment benefits pursuant to the terms of applicable law (to the extent
available to Executive under applicable law);

(b)
workers' compensation insurance benefits pursuant to Division 4 of the
California Labor Code or a comparable and applicable state law, under the terms
of any worker's compensation insurance policy





--------------------------------------------------------------------------------




or fund of the Company (for which Executive represents that he has reported all
work-related injuries, if any, that Executive has suffered or sustained during
his employment with the Company;
(c)
continued participation in certain of the Company's group health benefit plans
pursuant to the terms and conditions of the federal law known as “COBRA,” if
applicable, and/or any applicable state law counterpart to COBRA;

(d)
any benefit entitlements vested as of the Actual Termination Date, pursuant to
written terms of any applicable employee benefit plan sponsored by the Company;

(e)
indemnification protection under the Company's Articles of Incorporation or
Bylaws, pursuant to contract or applicable law; and

(f)
any claims that, as a matter of applicable law, are not waivable.

1.Waiver of Unknown Claims. Executive understands and agrees that the claims
released in Section 3 above include not only claims presently known to
Executive, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
as described in Section 3. Executive understands that he may hereafter discover
facts different from what he now believes to be true, which if known, could have
materially affected this Transition Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the Civil Code of the
State of California, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
2.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Confidentiality
Agreement, which remains in full force and effect. Executive affirms his
obligation to keep all Company confidential information confidential and not to
disclose it to any third party in the future. The Confidentiality Agreement is
incorporated herein by this reference, and Executive agrees to continue to be
bound by the terms of that Confidentiality Agreement.
3.Acknowledgments and Right to Revoke. Executive acknowledges that he has been
given twenty-one (21) days after receipt of this Transition Agreement to
consider this Transition Agreement. By signing this Transition Agreement,
Executive acknowledges that he was offered a period of at least twenty-one (21)
days to consider the terms of this Transition Agreement but, to the extent not
taken, Executive chooses to waive this consideration period. If Executive does
not accept this Transition Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Transition Agreement. Executive represents and agrees that he fully understands
his right to discuss all aspects of this Transition Agreement with his private
attorney, that he has availed herself of this right, that he has carefully read
and fully understands all of the provisions of this Transition Agreement, and
that he is voluntarily entering into this Transition Agreement. Executive
understands and agrees that the waiver of rights contained in this Transition
Agreement is only an exchange for the consideration specified herein, and that
he would not otherwise be entitled to such consideration. Once Executive has
signed the Transition Agreement, Executive can revoke his acceptance within
seven (7) days by so notifying Roger E. George, Vice President, Legal &
Corporate Affairs and General Counsel 2560 Orchard Parkway, San Jose, California
95131. Fax number: 408-470-1024. This Transition Agreement will become effective
on the eighth day following Executive signing it (the “Effective Date”).
Non-Disparagement. Executive understands and agrees that he shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company's business affairs and financial condition and the Company shall
instruct the members of the Board and its senior executives to not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding Executive.
4.Amendment. This Transition Agreement shall be binding upon the parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties.
5.Binding Agreement. This Transition Agreement is binding upon and shall inure
to the benefit of the Parties and their respective heirs, executors,
administrators, agents, successors and assigns.
6.Waiver of Rights. No delay or omission by the Company in exercising any right
under this Transition Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.
7.Severability. If any provision in this Transition Agreement is for any reason
held to be unenforceable, it shall not affect the enforceability of the
remaining provisions and the remaining provisions shall be enforced to the
extent permitted by law.




--------------------------------------------------------------------------------




8.Confidentiality. Executive understands and agrees that as a condition for
payment to Executive of the benefits herein described, the terms and contents of
this Transition Agreement, and the contents of the negotiations and discussions
resulting in this Transition Agreement, shall be maintained as confidential by
Executive, his spouse, his attorney or his accountant, and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by the Company.
9.Nature of Agreement. Executive understands and agrees that this Transition
Agreement is not intended, nor should it be construed at any time, to be an
admission of liability or wrongdoing on the part of the Company.
10.Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Transition Agreement, and that Executive fully
understands the meaning and intent of this Transition Agreement. Executive
further states and represents that he has carefully read this Transition
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs his name of his own free act.
11.Applicable Law. This Transition Agreement shall be interpreted and construed
by the laws of the State of California, without regard to conflict of laws
provisions.
12.Attorneys' Fees. In the event of any dispute concerning this Transition
Agreement, the prevailing party will be entitled to recover its attorneys' fees
and costs, in addition to any other relief to which such party may be entitled.
13.Entire Agreement. This Transition Agreement contains and constitutes the
entire understanding and agreement between the Parties with respect to
Executive's severance benefits and the settlement of claims against the Company
and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith. Nothing in this Section, however, shall
modify, cancel or supersede Executive's obligations set forth in Section 6
herein or the documents identified in Section 6.
14.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Transition Agreement and their interpretation, and any of the
matters released, shall be subject to final and binding arbitration before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes in Santa Clara County, California. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. This Section will not prevent either party from seeking
preliminary injunctive relief (or any other provisional remedy) under applicable
law from any court having jurisdiction over their Parties and the subject matter
of their dispute relating to their obligations under this Transition Agreement
or under the Confidentially Agreement before arbitration or while arbitration is
pending.
IN WITNESS WHEREOF, the Parties have executed this Transition Agreement on the
respective dates set forth below.


Dated: March 4, 2013        By     /s/ Thomas M. Prescott        
        Thomas M. Prescott
President, Chief Executive Officer                 
        
                     Kenneth B. Arola, an individual


Dated: March 4, 2013     By /s/ Kenneth B. Arola    





EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT
This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of [DATE], by and between Align Technology, Inc. (the
“Company”) and Kenneth B. Arola (“Executive”) (collectively, the “Parties”). Any
terms capitalized and not specifically defined herein shall have the meaning
ascribed to them under the Transition Agreement, dated March 4, 2013 (the
“Transition Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Executive's employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Transition Agreement through the Effective Date of this
Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:




--------------------------------------------------------------------------------




1.Consideration. The Company agrees to pay Executive, less applicable
withholding, the severance described in Section 2 of the Transition Agreement,
pursuant to the terms and conditions thereof.
2.Acknowledgements and Agreements.
a.Executive acknowledges and represents that the Company will have paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Executive as of the Effective Date of this Supplemental
Separation Agreement.
b.The Parties agree that Executive will be considered to have vested in the
stock options and restricted stock units through the Actual Termination Date to
the extent provided in Exhibit B to this Supplemental Separation Agreement and
no more. Each of Executive's equity awards will continue to be governed by the
terms and conditions of the applicable Company equity plan under which the award
was granted and applicable equity award agreement (each an “Equity Award
Document”, and together, the “Equity Award Documents.”)
3.Release of Claims. Executive agrees that the consideration described in
Section 1 hereof represents consideration for both (A) Executive's
acknowledgements and agreements under Section 2 and (B) a release and waiver of
any and all claims against the Company and any of the Releasees relating to his
employment with the Company, including, but not limited to, from the Effective
Date of the Transition Agreement through the Effective Date of this Supplemental
Separation Agreement, as well as any claims under any local ordinance or state
or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age (in particular, any claim under the
Age Discrimination in Employment Act), disability, national origin, or religion,
as well as any claims for wrongful discharge, breach of contract, attorneys'
fees, costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. Executive further
acknowledges and agrees that the terms of Sections 4 and 5 of the Separation
Agreement shall also apply to this Supplemental Separation Agreement and are
hereby incorporated and extended through the Effective Date of this Supplemental
Separation Agreement.
4.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Confidentiality
Agreement Executive signed at the beginning of his employment, which remains in
full force and effect. Executive affirms his obligation to keep all Company
Information confidential and not to disclose it to any third party in the
future. The Confidentiality Agreement is incorporated herein by this reference,
and Executive agrees to continue to be bound by the terms of the Confidentiality
Agreement.
5.Return of Company Property. As part of Executive's existing and continuing
obligation to the Company, Executive agrees that Executive has returned to the
Company, all Company confidential information, including files, records,
computer access codes and instruction manuals, as well as any Company assets or
equipment that Executive has in his possession or under his control. Executive
further agrees not to keep any copies of Company confidential information.
Executive confirms that he has returned to the Company in good working order all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones and pagers), access or credit cards, Company identification,
Company vehicles and any other Company-owned property in Executive's possession
or control and have left intact all electronic Company documents, including, but
not limited to, those that Executive developed or helped to develop during his
employment. Executive further confirms that he has cancelled all accounts for
his benefit, if any, in the Company's name, including, but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts.


15.Acknowledgments and Right to Revoke. Executive acknowledges that he has been
given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider this Supplemental Separation Agreement. By signing this
Supplemental Separation Agreement, Executive acknowledges that he was offered a
period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Executive choose
to waive this consideration period. If Executive does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Supplemental Separation
Agreement with his private attorney, that he has availed herself of this right,
that he has carefully read and fully understands all of the provisions of this
Supplemental Separation Agreement, and that he is voluntarily entering into this
Supplemental Separation Agreement. Executive understands and agrees that the
waiver of rights contained in this Supplemental Separation Agreement is only an
exchange for the consideration specified herein, and that he would not otherwise
be entitled to such consideration. Once Executive has signed the Supplemental
Separation Agreement, Executive can revoke his acceptance within seven (7) days
by so notifying Roger E. George, Vice President, Corporate & Legal Affairs and
General Counsel, 2560 Orchard Parkway, San Jose, California 95131. Fax
number:408-470-1024. This Supplemental Separation Agreement will become
effective on the eighth day following Executive signing it (the “Effective
Date”). NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL BE NULL AND VOID TO
EXTENT IT IS NOT EXECUTED AND IRREVOCABLE BY [INSERT DATE THAT IS 60 DAYS FROM
THE ACTUAL TERMINATION DATE.].




--------------------------------------------------------------------------------




6.Entire Agreement. This Supplemental Separation Agreement, the Equity Award
Documents, the Transition Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and all prior and
contemporaneous representations, understandings, and agreements concerning the
subject matter of this Supplemental Separation Agreement (other than the
Confidentiality Agreement) have been superseded by the terms of this
Supplemental Separation Agreement.
IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.


Dated: _____________    By     _________________________________        
             Thomas M. Prescott
President, Chief Executive Officer
        
        
                     Kenneth B. Arola, an individual


Dated: _____________    By     ___________________________________        
















































































--------------------------------------------------------------------------------










EXHIBIT B


Outstanding Equity Awards




